People v Jaen (2016 NY Slip Op 05049)





People v Jaen


2016 NY Slip Op 05049


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Tom, J.P., Friedman, Richter, Kapnick, Gesmer, JJ.


1568 5704/08

[*1]The People of the State of New York, Respondent,
vAlejandrina Jaen, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Lieberman Cohen of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hope Korenstein of counsel), for respondent.

Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered September 1, 2010, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing her to a term of five years' probation, unanimously affirmed.
The court properly denied defendant's motion to controvert the search warrant that led to the recovery of drugs from defendant's apartment. Probable cause was established by information provided by a reliable confidential informant regarding two controlled buys personally made by the informant,
and sufficiently verified by the police who supervised the buys
(see e.g. People v Freeman, 106 AD3d 590 [1st Dept 2013], lv denied 21 NY3d 1073 [2013]; People v Gramson, 50 AD3d 294, 295 [1st Dept 2008], lv denied 11 NY3d 832 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK